Title: II. Gouverneur Morris to William Helmsley, 30 April 1783
From: Morris, Gouverneur
To: Helmsley, William



Sir
Philadelphia 30 Apr. 1783.

In compliance with your request I will now throw together a few ideas on the subject of a new coinage. For the greater clearness they shall be classed under five heads. 1. Reasons why a coin should be struck. 2. The denomination of such coin. 3. The quantity of fine silver in such denomination. 4. The expence of a coinage. 5. The different peices of coin proposed.
First then I take the liberty to suggest (in addition to those reasons which are assigned in the official letters) that until some coin be adopted none of the states can be said to have an established currency. This will appear from the following facts.

  First old dollars of full weight contain about376.grs. fine silver
  but the new dollars contain only365
   11

The difference then between these two is about 3 pr. cent. The K. of Spain therefore has depreciated every debt of one hundred pounds so as to make it worth only 97.£. 2dly. 9 French crowns pass for 10. Doll. and French crowns contain each 407 grs.

  9
10)3663(366 3/10

fine silver, so that multiplying by 9 and dividing by 10 we find that the amount of a dollar is 366.3 grs.
If from 376 we deduct 366.3 the remainder 9.7 is nearly as great as in the first position. 3dly. 5. Louis pass for 23 Doll. 5. Louis contain 20 crowns, each 407 grs. fine silver, but 376 the quantity in an old Dollar multiplied by 23. gives 8648 difference 508. near 6. pr. cent, so that an old debt contracted in dollars and paid in Louis is paid by £94. instead of £100. 4thly. The par of exchange between Lond. and Philada. is said to be £100. sterl. for £166–13–4 Pennsva. currency. This was taken upon the current rates of half Joes and guineas of full weight, being current for 60/ and 35/ respectively. But when the merchants agreed to receive half Joes at 9 dwt. and guineas at 5. dwt. 6 grs. (for the  above sums) the par of exchange between Lond. and Phila. was altered, for 9 dwt. sterling gold is worth 35/ and as 35/ is to 60/ so is 100£ to 171£–8–7 the present par.
Secondly the denomination of our coin must be found by an arithmetical operation which may be performed as follows. A Dollar has 4. different nominal values in America, exclusive of the sterling rate adopted by S. Carolina.


1st. in Georgia where a Dollar is current for
60 pence


2dly. Virga. and the Eastern states
72.


  3dly. Jersey, Pennsva. Delaware and Maryland
90


4thly. New York and N. Carolina
96


A penny therefore of these several currencies is as follows.


1st. a penny Georgia money
1/60 of a dollar


2.   a penny lawful
1/72


3.   a penny proclamation
1/90


4.   a penny New York
1/96


These several fractions when reduced to the common denomination will be found to be

622.080/37.324.800=24/1440
518.400/37.324.800=20/1440
518.400/37.324.800=20/1440
388.800/37.324.800=15/1440.

Hence it appears necessary that a new coin may coincide with the old currencies that the lowest denomination be 1/1440 part of a dollar. For greater clearness we must give this a name, which shall be taken from Stewart’s political oeconomy, the Money unit; or more shortly the Unit, then


1. penny Georgia money is
24 Units


      lawful money
20.


      proclamation money
16.


      York money
15.


Third. To find the quantity of fine silver in an Unit we must examine the different coins now current to discover the quantity of fine silver paid in coin for 1440 Units or one dollar. The coins are either silver or gold. Of the former we must confine ourselves to new dollars and French crowns because they form the principal mass of our silver currency. It has already been observed that new dollars contain about 365 grs. and Fr. crowns about 407 grs. of fine silver, also that 9 crowns pass for 10. Dollars.


Therefore multiply 365 by 10. which gives 3650
  multiply 407 by 9. which gives 3663
20) 7313 (365.13/20

These divided by 20 give the medium value of a dollar in silver currency.
  We must next compare this with gold and recurring to what is said above we find that 5. Louis equal 23 dollars, and 5. Louis contain 20. crowns each 407. grs. The total 8140 grs. therefore divide this 23 ) 8140 ( 354 21/23 the quotient is the value of a dollar paid in French gold. Secondly half Joes and guineas pass at the rate of 9 dwt. for 8. Doll. Therefore as each pennyweight contains 22 grs. of fine gold 8 doll. equal 198 grs.
            
              
                and one dollar equals
                   24¾
                grs. fine gold which multiplied by the
              
              
                in fine silver viz.
                   14½
                will give the value of a dollar paid in
                  English
              
              
                or Portugal gold
                  358 7/8.
                To this add the value
              
              
                in French gold
                  354 21/23
                and divide by two and we have the
              
              
                value in gold.
                2)713 138/184( 356
                  161/184.
                
              
              
                Therefore to
                  365 13/20
                the medium value in silver coin
              
              
                add
                  356 161/184
                the medium value in gold coin and divide the
              
              
                sum by 2.
                2)722
                  1932/3680
                
              
              
                makes
                  361 966/3680
                the medium value of a dollar.
              
            
Therefore 361 966/3680 grs. of fine silver are equal to 1440 units which is at the rate of a quarter of a grain to one unit nearly or 1/58 of a grain of fine gold.
Fourth. On the expence of coinage will arise two questions. 1st. whether it should deter us from the attempt. To answer this a comparison must be drawn between the evils which arise from the want of it and the probable expence. Among these evils, one is that a tax may be raised on us by those sovereigns whose coins we receive: whereas the expence of a mint (whatever it be) will be made in and continue in the country, and to this may be added that a quantity of public copper now in the bank would produce a considerable sum beyond the expence of coinage. The second question is how the expence of coinage should be defrayed. The answer is simple. Let the mint give 392 units for every 100 grs. of fine silver which is brought in. This (when coined) will produce 400 units. The difference of 2. per cent will defray the expence. If the  price of silver bullion rises, so that none is brought into the mint, none will then be coined. If it falls then it will be brought in and he who sells the Bullion will in fact pay the expence of coining it. But if the mint pay him more than he can get elsewhere it is his advantage, or even if it be considered as a tax, it is a voluntary and therefore a just tax.
Lastly. As to the different species of coins, these will be silver, copper and if necessary gold, and in such case the mint must give 6664 units for 100 grains of fine gold. To begin then with the lowest coins, there will be two of copper, one of which will be worth 5 Units and the other 8 units. Of the former 4 will make a penny lawful and 3 a penny York money. Of the latter 3 will make a penny Georgia and 2 a penny Pennsva. money. The following table shews how any small sum of Units is made with these two coins.


units


To make 1
from 2
of 8
take 3
of 5.


2
2
5
1
8 


3
1
8
1
5 


4
4
5
2
8 


units


To make 6
from 2
of 8.
take 2
of 5


 7
 3
 5
 1
 8


 9
 3
 8
 3
 5


10


 2
 5


The next lowest coin will be of silver and contain 25 grs. pure or fine, worth 100 units. The next will contain 500 Units and the next 1000 units. To this if necessary may be added one of gold containing 147 1/17 grs. of pure gold and worth 10,000 units. This with the alloy will weigh (if it be alloyed at the sterling rate) 6 dwt. 17 15/34 grs. The names of these coins will be just what you please.
You will observe Sir it is in contemplation that this new coin and currency should rise in a decimal proportion of 1–10–100–1000 and 10,000. This will render all accounts and calculations extremely simple as may be demonstrated.
I shall trouble you no longer than to observe that those who would understand the present subject must be at the trouble of examining the calculations.
I have the honor to be &c.

Gouv. Morris

 